          Case 1:20-cr-00236-NONE-SKO Document 25 Filed 03/02/21 Page 1 of 1

 1

 2
                                IN THE UNITED STATES DISTRICT COURT
 3
                                   EASTERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00236-NONE-SKO

 6                               Plaintiff,
                                                       ORDER PROHIBITING CONTACT WITH
 7                         v.                          WITNESSES

 8   ANTHONY RODRIGUEZ,

 9                               Defendant.

10

11          WHEREAS on January 14, 2021, the Court issued a temporary order prohibiting defendant

12 Anthony Rodriguez from contacting the witnesses in this case and asked for supplemental briefing on

13 the question of a permanent order (Dkt. No. 13), and

14          WHEREAS the government filed supplemental briefing on January 15 (Dkt. No. 15) and the

15 defendant indicated that there was no opposition to the government’s request for a permanent no-contact

16 order (Dkt. No. 18),

17          IT IS HEREBY ORDERED THAT:

18          Defendant Anthony Rodriguez, aka Anthony Rito Lara, shall not contact (in person, by

19 telephone, in writing, or by any means, or through any other person), or attempt to contact his minor

20 children, who are victims and/or witnesses in this case.

21
     IT IS SO ORDERED.
22

23      Dated:    March 2, 2021                               /s/
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


      NO-CONTACT ORDER                                  1
30
